DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 is indefinite because it is unclear relative to what is an angle of an inner side surface of the first protruding portion is 15 degrees or more and 80 degrees or less.  In FIG. 2 of the instant application, Ɵ1 measures an angle of an inner side surface 15 of the first protruding portion from a reference line 3a of the sidewall portion of the tire.
Claim 12 is rejected because it is a dependent claim of claim 4.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-8, 12-13, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over JP’283 (JP 2012-131283).
Regarding claim 1, FIG. 1-FIG. 2 of JP’283 teaches a pneumatic tire comprising a pair of sidewall portions, wherein at least one of the pair of the sidewall portions is provided with a first protruding portion (13) and a second protruding portion (9).  Each of the first protruding portion and the second protruding portion is convex outward in a tire axial direction.  The second protruding portion has a protruding apex surface (9s) formed of a different colored rubber material having a different color from that of an outer surface of the first protruding portion.
While JP’283 does not recite “a distance (d1) in the tire radial direction between an inner edge in the tire radial direction of the first protruding portion and an outer edge in the tire radial direction of the second protruding portion is 40% or more and 220% or less of a length (L1) in the tire radial direction of the second protruding portion, this claimed relationship in the tire of JP’283 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since JP’283 teaches a sidewall of the tire including a first protruding portion 13 and a raised mark 9 (a second protruding portion) wherein FIG. 1-FIG. 2 each shows the raised mark 9 located radially below the decoration 13 and spaced apart by a distance that is consistent and reasonably satisfies the claimed relationship.  See FIG. 1 below. 

    PNG
    media_image1.png
    611
    530
    media_image1.png
    Greyscale

Regarding claim 2, the claimed relationship in the tire of JP’283 is rendered obvious for the same reasons recited in the rejection of claim 1.
Regarding claim 4, while JP’283 is silent to the claimed angle in numerical terms, the claimed angle in the tire of JP’283 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since FIG. 1 illustrates the claimed angle as an acute angle that is reasonably within the claimed range. See FIG. 1 below. 

    PNG
    media_image2.png
    663
    975
    media_image2.png
    Greyscale

Regarding claim 5, FIG. 2 illustrates the first protruding portion 13 having a serration pattern including linear protrusions extending in the circumferential direction. 
Regarding claim 6, FIG .2 illustrates the first protruding portion 13 (i.e. protector) extending in a tire circumferential direction at a buttress portion of the tire. 
Regarding claim 7, FIG. 2 illustrates a mark that is a character or a symbol. 
Regarding claim 8, see FIG. 3 below. 

    PNG
    media_image3.png
    648
    458
    media_image3.png
    Greyscale

Regarding claim 12, the claimed angle in the tire of JP’283 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since FIG. 1 illustrates an inner side surface of the first protruding portion extending in a curved manner and the claimed angle range is reasonably satisfied at the region close to the sidewall portion (i.e. near the bottom of the inner side surface of the first protruding 13).  Claim 12 does not require an inner side surface extending straight and the entire inner side surface satisfies the claimed range of 30-50°.
Regarding claim 13, see FIG. 1 below. 

    PNG
    media_image4.png
    868
    782
    media_image4.png
    Greyscale

Regarding claim 16, the claimed relationship in the tire of JP’283 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since FIG. 1 teaches the first protruding portion having an radially inner edge located radially outward and spaced apart from the extended portion of the second protruding portion which is consistent with and reasonably satisfies the claimed relationship.  See FIG. 1 below.

    PNG
    media_image5.png
    828
    1102
    media_image5.png
    Greyscale

Regarding claims 17-19, JP’283 teaches carcass plies 6A and 6B and see FIG. 3 for turn up locations of the carcass plies. 

    PNG
    media_image6.png
    659
    613
    media_image6.png
    Greyscale


Claims 3, 10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over JP’283 (JP 2012-131283) in view of Fujioka (US 2020/0001663).
Regarding claim 3, JP’283 does not recite “a maximum protruding height of the first protruding portion is 20% or less of the distance (d1) between the radially inner end of the first protruding portion and the radial outer end of the second protruding portion”; however, this claimed relationship in the tire of JP’283 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since  JP’283 teaches a tire size 285/65R17 which has a section height of 185.25 mm (185.25 = 285 x 0.65) and illustrates in FIG. 1 the radial outer end of the second protruding portion located around 48% of the section height from the bead base line and the radially inner end of the first protruding portion located around 58% of the section height (i.e. the corresponding distance d1 is about 10% (58-48 = 10%) of the section height (185.25 mm) which is about 18.5 mm), Fujioka teaches a pneumatic tire comprising a plurality of protrusions in the buttress region of the tire wherein t1, t2 is 1.5 mm, and providing known and typical thicknesses for protrusions provided in the buttress region of a pneumatic tire yields predictable results. 
Regarding claim 10, the claimed relationship in the tire of JP’283 is rendered obvious for the same reasons recited in the rejection of claim 3.
Regarding claim 15, while JP’283 is silent to “a maximum protruding height of the second protruding portion is not less than 2.0 times and not more than 5.0 times the maximum protruding height of the first protruding portion”, this claim limitation in the tire of JP’283 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since JP’283 teaches the raised mark 9 having a height H is 1.0 to 3.0 mm and Fujioka teaches a pneumatic tire comprising a plurality of protrusions in the buttress region of the tire wherein t1, t2 is 1.5 mm and providing known and typical thicknesses for protrusions provided in the buttress region of a pneumatic tire yield predictable results.
Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over JP’283 (JP 2012-131283) in view of Mori (US 2017/0210182). 
Regarding claim 9, JP’283 is silent to “a distance in the tire radial direction between a bead baseline and the radially inner edge of the first protruding portion is 60% or more and 80% or less of a tire section height”.  However, this claim limitation in the tire of JP’283 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since Mori teaches a pneumatic tire comprising protectors 9 (protrusions) arranged in the circumferential direction and located in a buttress region of the tire wherein H2 is between 0.5 times and 0.6 times the cross section height H of the tire for benefits of cut resistance performance [0037]. 
Regarding claim 11, JP’283 is silent to “a length in the tire radial direction of the first protruding portion is 10% or more and 20% or less of a tire section height”.  However, this claim limitation in the tire of JP’283 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since Mori teaches a pneumatic tire comprising protectors 9 (protrusions) arranged in the circumferential direction and located in a buttress region of the tire wherein H2 is between 0.5 times and 0.6 times the cross section height H and H1 is between 0.75 times and 0.85 times the cross section height H of the tire for benefits of cut resistance performance and H [0036], [0037].
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over JP’283 (JP 2012-131283) in view of JP’612 (JP 05-008612). 
Regarding claim 14, while JP’283 does not recite “the length (L1) in the tire radial direction of the second protruding portion is 5% or more and 15% or less of a tire section height”, this claim relationship in the tire of JP’283 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since JP’283 teaches a tire size 285/65R17 which has a section height of 185.25 mm (185.25 = 0.65 x 285) and teaches the raised mark (second protruding portion) may be character, symbols, and figures and JP’612 teaches a pneumatic tire comprising a sidewall provided with a raised mark “T” (FIG. 1) having a radial length H that is 15 mm to 60 mm and providing known millimeter values of radial dimensions for raised marks provided in the sidewall of a pneumatic tire yields predictable results.  
For example: 
A radial length “L1” = 15 mm would be about 8.1 % of a tire section that is 185.25 mm ( 15/185.25 x 100 ≈ 8.1 %).
Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record fails to anticipate and/or render obvious a pneumatic tire satisfying the claim relationship of “a distance in the tire radial direction between an outer end in the tire radial direction of the extended portion and an outer end in the tire radial direction of the at least one of the turned up portions is 20% or less of the distance (d1) between the radially inner edge of the first protruding portion and the radially outer edge of the second protruding portion” recited in claim 20 in combination with the base claim and intervening claims.
Prior Art of Interest
US 1,448,286
JP 2016-088338
US 2005/0016653
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRA LY whose telephone number is (571)270-7060. The examiner can normally be reached Monday-Friday, 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENDRA LY/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        12/08/2022